FILE COPY




 The Heirs of Andres Garcia                                    Atlee Parr, Ranch Enterprises
      and Francesca                                                       LLC, L
   MenchacaAppellant/s



                         Fourth Court of Appeals
                               San Antonio, Texas
                                       July 3, 2013

                                   No. 04-12-00767-CV

              THE HEIRS OF ANDRES GARCIA and Francesca Menchaca,
                                Appellants

                                            v.

   Atlee PARR, Ranch Enterprises LLC, Los Orcones Ranch LTD and Los Orcones Ranch
                                  Management LLC,
                                      Appellees

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-09-325
                    The Honorable J. Bonner Dorsey, Judge Presiding


                                     ORDER

       The Appellant Carolina Allen Saenz’s Second Motion to Extend Time to File Brief Is
Granted. Time is extended to August 5, 2013.
                                                sbm

                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2013.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court